Filed 8/24/22 P. v. Zamora CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D079434

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. JCF004153)

 ENRIQUE ZAMORA,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Imperial County,
Monica Lepe-Negrete, Judge. Affirmed.
         Charles R. Khoury, Jr., under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Charles C. Ragland, Assistant Attorney General, Steve
Oetting, Anthony Da Silva, and Kathryn Kirschbaum, Deputy Attorneys
General, for Plaintiff and Respondent.
      Enrique Zamora pleaded no contest to criminal threats (Pen. Code,1

§ 422, subd. (a)). Zamora also gave a Harvey2 waiver regarding dismissed
and unfiled charges arising from the events in this case.
      Zamora later violated probation and was sentenced to a two-year term.
The court held a hearing on the victim’s request for restitution for damage
done by Zamora. The court utilized the probation officer’s report for the
factual basis for restitution. At the conclusion of the hearing, the court
ordered Zamora to pay victim restitution in the amount of $1,180.
      Zamora appeals, challenging only the restitution order. He contends
the court should not have relied on the probation report for the facts
regarding damage done by him. Thus, Zamora argues there is no factual
basis for the restitution order.
      We will reject Zamora’s arguments. In the change of plea, Zamora
stipulated to the police report as the factual basis for the plea and gave a
Harvey waiver. We will find substantial evidence supports the award of
restitution. The trial court did not abuse its discretion.
                            STATEMENT OF FACTS
      The factual basis of the no contest plea is set forth in the probation
officer’s report. The report was also used as the basis of the restitution order.
The respondent has included an accurate summary of the facts. We will
adopt it for convenience.
      “[Zamora] stipulated to the facts contained in the police report, which is
not included in the record, as the factual basis for his plea of no contest to




1     All further statutory references are to the Penal Code.

2     People v. Harvey (1979) 25 Cal.3d 754 (Harvey).
                                        2
making criminal threats. The statement of facts is derived from the amended
probation report as follows:
      “On August 4, 2020, a Brawley police officer responded to a residence
regarding a call of vandalism and threat to burn down the residence. The
officer contacted P.R., who said she had been receiving threatening text
messages from [Zamora], who was her ex-boyfriend. P.R. stated she was
fearful of repercussions for ending her relationship with [Zamora] two weeks
prior. P.R. stated that [Zamora] sent her a text message at around 10:00 p.m.
indicating that he intended to break the windows of her pickup truck because
she would not respond to his text messages. The text message stated, ‘It’s
over for you bitch.’
      “P.R. told the police officer that she had ongoing issues with [Zamora]
since ending the relationship. She explained that [Zamora] used a cellular
phone application to generate false phone numbers to avoid the ‘block
number’ feature on her phone. P.R. showed the officer a text message from
[Zamora] containing a video of a woman being decapitated, and followed by a
typed message stating: ‘This is how hinas like u and my ex deserve once you
start smutting people up on fake false or made up shit and it will happen.’
      “The police officer assessed the damage sustained to P.R.’s vehicle. The
driver’s side window was shattered and a small hole at the base was
consistent with a BB gun shot. The passenger-side rear window was also
damaged. At that time, P.R. estimated the damage to her vehicle was
approximately $250.
      “Brawley Police officers were unable to locate [Zamora]. Accordingly,
the responding officer completed a ‘pick up and hold’ order for [Zamora] for
making criminal threats and stalking.




                                        3
      “On June 16, 2021, [Zamora] sent threatening messages to P.R.,
insinuating an intent to commit an act of violence against her. A Brawley
police officer went to P.R.’s home and documented the threatening text
message as well the shattered windows to her vehicle caused by [Zamora]’s
vandalism.
      “On June 16, 2021, P.R. spoke with a probation officer. She said
[Zamora] had harassed her for some time and she just wanted [Zamora] to
leave her alone. P.R. explained that [Zamora] stopped contacting her two
months prior, but then resumed text messaging and contacting her through
social media the previous week. The probation officer saw a message stating:
‘I’m not going to prison, let’s be friends, and can we talk?’ P.R. said that
[Zamora] recently attempted to contact her through her juvenile daughter.
P.R. reiterated that she wanted [Zamora] to stop contacting her and she
desired for [Zamora] to say away from her and her family.
      “P.R. told the probation officer that [Zamora] vandalized her vehicles
multiple times by shattering windows and slashing tires, which she paid out
of pocket for repairs. P.R. said she repaired the windows of two vehicles on
four occasions, and replaced the tires slashed by [Zamora]. P.R. stated that
she had to install security cameras because [Zamora]’s actions increased in
aggressiveness and frequency. P.R. recounted an incident where she parked
her truck at friend’s house to avoid further damages by [Zamora]; however,
[Zamora] mistakenly shattered her neighbor’s truck windows. A camera
captured [Zamora] committing the act and P.R. paid for the repairs to her
neighbor’s truck. P.R. told the probation officer that she was interested in
submitting a restitution claim for the damages that [Zamora] caused to her
property.




                                        4
      “On June 17, 2021, a probation officer spoke with P.R. about the
incident as well as her restitution claim. P.R. recounted how, during the two
months after she ended her romantic relationship with [Zamora], he
vandalized her vehicles multiple times. P.R. said she was tired of repairing
her vehicles, so she began parking them at a friend’s house. P.R. stated that,
on one occasion, [Zamora] destroyed the windows of her neighbor’s pickup
truck, which bore a similar resemblance to her own truck. P.R. felt
responsible for [Zamora]’s actions and paid $400 out of pocket to repair the
windows of the neighbor’s truck. P.R. said that within the two-month period,
she replaced the windows to her own trucks on four occasions, paid $400 for
the repairs to the neighbor’s pick-up truck, and purchased two tires to replace
those that [Zamora] slashed or destroyed. P.R. advised the probation officer
that the cost for all of these repairs totaled $1,180. The probation officer
recommended that the court order $1,180 in restitution payable to P.R.”
                                 DISCUSSION
      At the restitution hearing, defense counsel argued there was no
evidence to show Zamora committed all of the acts of vandalism, and there
was no corroboration of the amounts of the victim’s repair costs. Counsel
further argued the vandalism conviction was a misdemeanor count involving
alleged destruction of property valued at less than $400.
      The court rejected the defense arguments and found:
         “[THE COURT]: “The Court will find at this time that the
         prima facie evidence of loss, as to the victim’s loss,
         specifically, because she had to pay out of pocket totaling
         1,180 or $1,180, has been put before this Court. It would
         then, according to the law, [defense counsel], switch the
         burden over to you to show that the value of the damaged
         property is incorrect or inaccurate in a way.

         “Any argument as to that?


                                        5
         “[DEFENSE COUNSEL]: No, Your Honor.”

                              A. Legal Principles
      The rights of crime victims to restitution for losses caused by criminal
conduct are contained in the state Constitution and in statute. (Cal. Const.
art. I, § 28, subd. (b)(13); § 1202.4.) Case law interpreting the rights of
victims has recognized that trial judges have broad discretion is determining
when restitution is warranted and the appropriate amounts. (People v.
Giordano (2007) 42 Cal.4th 644, 664.) The trial court may use any
reasonable means to resolve the question of restitution, including the victim’s
statement regarding the nature and amount of the losses. (People v. Gemelli
(2008) 161 Cal.App.4th 1539, 1542-1543.)
      Where a restitution order is challenged on appeal, we review the facts
under the substantial evidence standard. We evaluate the trial court’s
decision under the abuse of discretion standard. We do not make credibility
judgments or reweigh the evidence. We draw all reasonable inferences in
favor of the trial court’s decision. (People v. Baker (2005) 126 Cal.App.4th
463, 468-469.)
      Where a defendant pleads guilty (no contest) in a criminal case with a
“Harvey waiver,” the person accepts the power of the court to consider facts
related to the conduct, not limited by the specific conviction. (People v. Moser
(1996) 50 Cal.App.4th 130, 132-133.) Here, Zamora’s change of plea form
contained the following statement regarding the Harvey waiver: “The
sentencing judge may consider my prior criminal history and the entire
factual background of the case, including any unfiled, dismissed or stricken
charges or allegations or cases when granting probation, ordering restitution
or imposing sentence.” (emphasis added.) Thus, the court was not limited to
the $400 amount defining the misdemeanor offense.


                                        6
                                    B. Analysis
      Zamora presents essentially two criticisms of the restitution order.
First, he contends the court should not have considered the probation report
because it was not properly in evidence. Defense counsel did not offer an
objection to the use of the report at the hearing. Rather, the claim was the
evidence did not sufficiently establish his responsibility for all of the items
that were damaged. Here, the trial court properly considered the facts in the
report and reasonably concluded the victim was credible and the amounts of
out-of-pocket losses were reasonable. (People v. Baumann (1985) 176
Cal.App.3d 67, 81.) It is not our role to reweigh the evidence. The victim’s
statements provided sufficient proof of Zamora’s responsibility for, and the
amount of the loss by the victim.
      Zamora’s second criticism is the plea was to misdemeanor vandalism
(under $400); thus, he should not be responsible for any additional loss due to
vandalism. Given his Harvey waiver, Zamora cannot escape responsibility
for the total loss caused by his criminal behavior. The trial court did not
abuse its discretion in ordering Zamora to pay victim restitution in the
amount of $1,180.




                                        7
                             DISPOSITION
     The judgment is affirmed.



                                           HUFFMAN, Acting P. J.

WE CONCUR:




O’ROURKE, J.




DO, J.




                                  8